                                        Case 2:18-cv-07723-SJO-JPR Document 51 Filed 09/27/19 Page 1 of 2 Page ID #:548



                                          1   JINSHU ZHANG (Bar No. 166981)
                                              john.zhang@dentons.com
                                          2   JAE K. PARK (Bar No. 234474)
                                              jae.park@dentons.com
                                          3   DENTONS US LLP
                                              601 South Figueroa Street, Suite 2500
                                          4   Los Angeles, California 90017-5704
                                              Telephone: (213) 623-9300
                                          5   Facsimile: (213) 623-9924
                                          6   William T. O’Brien (admitted pro hac vice)
                                              william.obrien@dentons.com
                                          7   Daniel Morris (admitted pro hac vice)
                                              daniel.morris@dentons.com
                                          8   1900 K Street, N.W.
                                              Washington, D.C. 20006
                                          9   Telephone: (202) 496-7500
                                              Facsimile: (202) 496-7756
                                         10
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                              Attorneys for Petitioner
                                         11   Shanghai Qichengyueming Investment
                                              Partnership Enterprise (Limited Partnership)
         DENTONS US LLP




                                         12
           (213) 623-9300




                                         13                        UNITED STATES DISTRICT COURT
                                         14                       CENTRAL DISTRICT OF CALIFORNIA
                                         15
                                         16   Shanghai Qichengyueming Investment             Case No. 2:18-CV-7723 SJO (JPRx)
                                              Partnership Enterprise (Limited
                                         17   Partnership),                                  PETITIONER SHANGHAI
                                                                                             QICHENGYUEMING
                                         18                  Petitioner,                     INVESTMENT PARTNERSHIP
                                                                                             ENTERPRISE (LIMITED
                                         19         v.                                       PARTNERSHIP)’S NOTICE OF
                                                                                             MOTION AND MOTION TO
                                         20   Jia Yueting,                                   MODIFY JUDGMENT
                                                                                             PURSUANT TO FRCP 60
                                         21                  Respondent.
                                                                                             Date:    October 28, 2019
                                         22                                                  Time:    10:00 a.m.
                                                                                             Ctrm.:   10C
                                         23                                                  Judge:   Hon. S. James Otero
                                         24                                                  Action Filed: September 5, 2018
                                         25
                                         26
                                         27
                                         28
                                                                                                      PETITIONER’S NOTICE OF MOT. AND
                                                                                                            MOT. TO MODIFY JUDGMENT
                                                                                                                  PURSUANT TO FRCP 60
                                        Case 2:18-cv-07723-SJO-JPR Document 51 Filed 09/27/19 Page 2 of 2 Page ID #:549



                                          1         TO THE COURT AND ALL PARTIES AND THEIR ATTORNEYS OF
                                          2   RECORD:
                                          3         PLEASE TAKE NOTICE that on October 28, 2019 at 10:00 a.m., or as soon
                                          4   thereafter as this matter can be heard before the Honorable S. Jame Otero of the
                                          5   United States District Court for the Central District of California, located at 350 W.
                                          6   First Street, Los Angeles, CA 90012, in Courtroom 10C, Petitioner Shanghai
                                          7   Qichengyueming Investment Partnership Enterprise (Limited Partnership) (“SQ”)
                                          8   will and hereby does move and apply for an order modifying the Consent Judgment
                                          9   entered on July 11, 2019 (Dkt. No. 37) to reflect the amounts awarded to SQ.
                                         10         This motion is made pursuant to Fed. R. Civ. Proc. 60 which allows this
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                         11   Court to modify an existing judgment, on motion or its own, with or without notice,
         DENTONS US LLP




                                         12   to provide relief from mistake, inadvertence, surprise, or excusable neglect and any
           (213) 623-9300




                                         13   other reason that justifies relief. Fed. R. Civ. P. 60(b) sub. (1), (6). Specifically,
                                         14   the Consent Judgment does not reflect the amounts awarded to SQ and thus does
                                         15   not accurately or fully express the parties’ intent to consent to an enforceable
                                         16   judgment in favor of SQ.
                                         17         This motion is made following the conference of counsel pursuant to Local
                                         18   Rule 7-3 which took place on September 3, 2019 and September 11, 2019.
                                         19         This motion is based on this Notice of Motion, the supporting Memorandum
                                         20   of Points and Authorities, the declarations filed herewith, the pleadings, papers,
                                         21   filings, and record of this action, and on such oral arguments and submissions as
                                         22   may be presented at or before the hearing.
                                         23   Dated: September 27, 2019                    DENTONS US LLP
                                         24
                                                                                           By: /s/ Jae K. Park
                                         25                                                   Jinshu Zhang
                                                                                              Jae K. Park
                                         26
                                                                                           Attorneys for Petitioner
                                         27                                                Shanghai Qichengyueming Investment
                                                                                           Partnership Enterprise (Limited
                                         28                                                Partnership)
                                                                                                      PETITIONER’S NOTICE OF MOT. AND
                                                                                                                                        PE
                                                                                        -2-                 MOT. TO MODIFY JUDGMENT
                                                                                                                  PURSUANT TO FRCP 60
